        Case: 17-35597, 07/17/2019, ID: 11366363, DktEntry: 66, Page 1 of 1
        Case 9:16-cv-00074-DLC Document 68 Filed 07/17/19 Page 1 of 1
                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                     July 16, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Caring For Montanans, Inc., et al.
          v. The Depot, Inc., et al.
          No. 19-77
          (Your No. 17-35597)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on July
15, 2019 and placed on the docket July 16, 2019 as No. 19-77.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Melissa Blalock
                                        Case Analyst
